Decision on urgent procedure
Proposal for a Council regulation on organic production and labelling of organic products - C6-0032/2006 -.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FR) Mr President, ladies and gentlemen, very quickly, I call on all of the groups to reject this request for application of the urgent procedure, which is totally unnecessary. On the one hand, we are talking about a regulation that will only come into force on 1 January 2009, and, on the other hand, the Committee on Agriculture and Rural Development is doing its job perfectly well. It addressed this issue during its last meeting and it will address it again on 7 and 8 May with the aim of making progress in our discussions with the Council. There are still two plenary sessions to be held right here in Strasbourg before the end of the German Presidency, and we have taken things well in hand. We are continuing our discussions. There is therefore no need to vote in favour of this request by the Council to have the urgent procedure applied.
(Parliament rejected the request for urgent procedure)